DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 09 March 2021.
Claims 1, 8, 15 have been amended and are hereby entered.
Claims 4-5, 11-12, 18-19 have been canceled.
Claims 2, 9, 16 were previously canceled.
Claims 1, 3, 6-8, 10, 13-15, 17, 20-21 are currently pending and have been examined.
This action is made FINAL. 
	
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/543,762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 8 and 15 contain recitations of “prompting a patient to provide encounter information via a virtual assistant during a post-visit portion of a patient encounter; and obtaining encounter information from the    Provisional application 62/543,762 discloses set-up of a microphone array in an exam room with a doctor and patient that may be used to transcribe a conversation between patient and doctor into a partially complete medical record, but does not disclose using a virtual assistant to prompt a patient to provide information during a post-visit portion of a patient encounter, obtaining information via the virtual assistant in response to prompting, and generating a transcript of the encounter information obtained during post-visit portion of patient encounter via the virtual assistant.  
Dependent Claims 3, 6-7, 10, 13-14, 17, 20-21 are not supported as these claims are dependent on claims 1, 8 and 15, respectively. 
Accordingly, claims 3, 6-7, 10, 13-14, 17, 20-21 are not entitled to the benefit of provisional application 62/543,762. 
Applicant’s claim to the benefit of prior-filed application No. 62/638,809 is acknowledged.  For purposes of Examination, a priority date of 05 March 2018 for provisional application 62/638,809 is being given claims  1, 3, 6-8, 10, 13-15, 17, 20-21.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 Jan 2021 and 09 Mar 2021 have been considered by the examiner.
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-8, 10, 13-15, 17, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claim(s) recite(s) subject matter within a statutory category as a computer-implemented method (claims 1, 3, 6-7), computer program product (claims 8, 10, 13-14), and computing system (claims 15, 17, 20-21).  

These steps of Claims 1, 8 and 15, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “computer-implemented method for automating an intake process, executed on a computing device”, “via a virtual assistant” and “by the virtual assistant” (Claim 1), “computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations”, “via a virtual assistant” and “by the virtual assistant” (Claim 8), and “computing system including a processor and memory configured to perform operations”, “via a virtual assistant” and “by the virtual assistant” (Claim 15) language, prompting, audibly, a patient to provide encounter information during a post-visit portion of a patient encounter in the context of this claim encompasses a first individual asking a second individual, such as a patient, to provide information after visiting with the doctor.  Similarly, but for the computer-obtaining, audibly, encounter information from the patient in response to the prompting, in the context of this claim encompasses a first individual collecting the information spoken by the second individual (e.g., patient) after asking for the information.  Similarly, but for the computer-implemented method/computer program product/computing system language of “by the virtual assistant”, the limitation processing the encounter information to transcribe an encounter transcript of the encounter information, including the encounter information audibly obtained from the patient via the audible prompting during the post-visit portion of the patient encounter, in the context of this claim, under its broadest reasonable interpretation, involves an individual listening to information collected from a patient after the patient has seen the doctor, and writing/typing out the information in transcript form
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal interactions between an individual and a computer to follow a set of instructions. In the instant claims, the abstract idea is directed to prompting an individual for information after the individual sees a doctor, collecting information from the individual, and creating a transcript of the information obtained.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (claims 3, 10, 17
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “via a virtual assistant”/”by the virtual assistant” and “computer-implemented method”, “computer program product”, “computing system” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [ 0045 ], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “wherein the encounter information is obtained by the virtual assistant during the post-visit portion of the patient encounter using at least one of a machine vision system and an audio recording system” amounts to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of “wherein the post-visit portion of the patient encounter is in a check-out area of a physical monitored space”; “in the check-out area of the physical monitored space”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 10, 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3, 5, 10, 12, 17, 19, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6-7, 13-14, 20-21, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using a computerized system to obtain encounter information from a patient, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 3, 10, 17, processing at least a portion of the encounter transcript to populate a portion of a patient medical record, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 3, 6-7, 10, 13-14, 17, 20-21, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims  1, 3, 6-8, 10, 13-15, 17, 20-21 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 6-8, 13-15, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent 9779631B1) in view of in view of Cashman et al (US Publication 20130173287A1).

Regarding Claims 1, 8 and 15, Miller discloses the following: 
Prompting, audibly, a patient to provide encounter information via a virtual assistant during a post-visit portion of a patient encounter (Col 6, line 58-Col 7 line 1 discloses that a patient is diagnosed and prescribed a medication (e.g., a patient encounter) and subsequently receives follow-up calls to obtain information from the patient (e.g., encounter information): “Prior to enrollment in the oral oncology medication monitoring program, a patient is diagnosed and prescribed oral oncology medication (block 202)… The patient (or a caregiver for the patient) may then take his or her prescription to a pharmacy associated with the oral oncology medication monitoring program and enroll in the oral oncology medication monitoring program (block 204)…”; Col 7 lines 58-Col 8 line 3 discloses “Around the time the patient receives his or her oral oncology medication (e.g., the expected pickup or delivery date, one week before, a day after pickup, etc.), the patient may receive an initial contact from the oral oncology medication monitoring program (block 206). FIG. 3A below describes the initial contact with the patient in further detail. Once the initial contact has been conducted, the oral oncology medication monitoring system 100 may prepare one or more reports based on the initial contact (block 212). The one or more reports may include information gathered from the patient during the initial contact and/or a record of what questions and informational scripts were presented in the initial contact”;  Col 8 lines 46-51 disclose, “After a period amount of time (i.e., a first period of time), the patient may receive a second contact from the oral oncology medication monitoring 
Obtaining, audibly, encounter information from the patient in response to the audible prompting by the virtual assistant, wherein the encounter information is obtained by the virtual assistant during the post-visit portion of the patient encounter using an audio recording system (Col 15, lines 40-51 disclose “the secondary or tertiary contact guide may be used to conduct the secondary or tertiary contact with the patient including initiating contact with the patient (e.g., calling the patient, starting a chat session, launching a user interface, etc.), asking the patient questions, receiving answers from the patient, and presenting information using the secondary or tertiary contact guide (block 330). The secondary or tertiary contact guide may provide the human representative 132, automated representative 142, and/or user interface 144 a particular order in which to conduct the secondary or tertiary contact.” – automated representative is virtual assistant that asks questions and obtains information; Col 16 lines 26-33 disclose “the secondary or tertiary contact may include a live chat between the human representative 132 or automated representative 142 via a tablet computer 106, smartphone 108, and/or computer 112. Such a live chat may be initiated via a website or script (e.g., JavaScript). The live chat may include a one- or two-way audio, video, and/or text between the patient and the human representative 132 or automated representative 142”; Col 17 lines 16-24 disclose “When the secondary or tertiary contact has concluded, the oral oncology medication monitoring system 100 may record some or all of information relating to the secondary or tertiary contact in a patient interaction database 154 (block 334). Such information may include a full record of the secondary or tertiary contact such as a full audio and/or video recording of the secondary or tertiary contact, a transcript or transcription of the secondary or tertiary contact, etc.”);
processing the encounter information to transcribe an encounter transcript of the encounter information, including the encounter information audibly obtained from the patient via the audible prompting by the virtual assistant during the post-visit portion of the patient encounter (Col 12 lines 46-52 disclose “The initial call may be recorded and/or transcribed by the oral oncology medication monitoring system 100”; Col 13 lines 47-53 disclose “When the initial contact has concluded, the oral oncology medication monitoring system 100 may record some or all of the information relating to the initial contact in a patient 
Miller does not teach the following, but Cashman, which is directed to a medical kiosk that can be used for patient check-out and patient follow-up, does teach the following: 
wherein the post-visit portion of the patient encounter is in a check-out area of a physical monitored space ([0010] “the device of the present invention could be located in a lobby or special region of a doctor's office or medical facility”; see [0029]; in particular, “the medical kiosk has an exterior check-in registration station. The check-in registration station can include a key pad and/or key board for identification and/or data entry, a touch screen for identification and/or data entry, microphone and/or voice recognition software for identification and/or data entry, fingerprint scanner for identification and/or data entry, and/or retina scanner for identification and/or entry”; [0018] discloses the medical kiosk may be used in “check-out procedures”; check-out area could be substituted for check-in area). 
in the check-out area of the physical monitored space ([0010] “the device of the present invention could be located in a lobby or special region of a doctor's office or medical facility”; [0029] “the medical kiosk has an exterior check-in registration station. The check-in registration station can include a key pad and/or key board for identification and/or data entry, a touch screen for identification and/or data entry, microphone and/or voice recognition software for identification and/or data entry, fingerprint scanner for identification and/or data entry, and/or retina scanner for identification and/or entry”; [0018] discloses the medical kiosk may be used in “check-out procedures”; check-out area could be substituted for check-in area). 
wherein the encounter information is obtained by the virtual assistant during the post-visit portion of the patient encounter using a machine vision system  ([0029] 
Miller discloses a method of using an automated system (e.g., virtual assistant) to facilitate follow-up communication with a patient, collects the patients’ answers and transcribes voice to text. Miller does not explicitly disclose that this system is located in a check-out area of a physical monitored space or that the encounter information is obtained using a machine vision system.  Cashman teaches using a medical kiosk (a physical monitored space) which can be used for patients to check in or check out to obtain patient encounter information and gathering encounter information via machine vision (finger print or retina scan). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Miller with these teachings of Cashman, to use the invention in a check-out area of a physical monitored space to provide follow-up treatment for a patient (Cashman [0010]). 
	 Miller teaches obtaining patient encounter information audibly, but does not each obtaining encounter information via a machine vision system. Cashman does teach using a machine vision system to obtain encounter information. The prior art of Miller differs from the claim by the substitution of gathering information via machine vision system instead of gathering information audibly.  The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable (KSR Rationale B).  


Regarding Claims 6, 13, and 20, Miller/Cashman disclose the limitations of Claims 1, 8 and 15, respectively. Miller further discloses encounter information includes one or more of: patient status information, patient medication information, and patient follow-up information (Col 14 lines 49-57 disclose “the secondary or tertiary contact guide may contain 


Regarding Claims 7, 14 and 21, Miller/Cashman disclose the limitations of Claims 1, 8 and 15, respectively. Miller further discloses the post-visit portion of the patient encounter includes:  a patient follow-up portion of the patient encounter (Col 14 lines 49-57 disclose “the secondary or tertiary contact guide may contain informational scripts to follow up with the patient participating in the oral oncology medication monitoring program to determine how the course of treatment has been going since the last contact. The secondary or tertiary contact guide may include instructions to ask the patient whether he or she is still taking the oral oncology medication, and follow up questions to ask the patient why he or she has stopped taking the medication”, where Col 15 lines 52-55 disclose that “a human representative 132 or automated representative 142 may call the patient via the patient's telephone 110 and conduct a conversation with the patient according to the secondary or tertiary contact guide”). 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US Patent 9779631B1) in view of Cashman et al (US Publication 20130173287A1), further in view of Johnson et al (US Publication 20120101847A1). 


Regarding Claim 3, 10, 17, Miller/Cashman do not explicitly disclose the following. However, Johnson, which is directed to a system and method of obtaining patient encounter 
processing at least a portion of the encounter transcript to populate at least a portion of a medical record associated with the patient encounter  ([0023] teaches “In at least one embodiment, instructions are provided, which, when executed by the mobile medical computing device, cause the device to perform a process comprising: outputting the transcribed recording, wherein said outputting comprises at least one of: … automatically incorporating the transcribed recording into the physician's or other authorized care provider's electronic medical record regarding the patient; automatically incorporating the transcribed recording into the patients electronic medical record stored in the mobile medical computing device”). 
Miller/Cashman disclose a method of using an automated representative (e.g., virtual assistant) to call patients who have been prescribed an oral oncology drug, ask the patients questions (such as patient’s side effects, compliance with taking medication, etc.), collect the patient answers audibly, and transcribe voice to text. Miller discloses (at Col 7 line 64-Col 8 line 4) that the system may “may prepare one or more reports based on the initial contact (block 212). The one or more reports may include information gathered from the patient during the initial contact and/or a record of what questions and informational scripts were presented in the initial contact” and that the reports may be generated for the prescribing doctor, and (at Col 13 lines 47-53) that “the oral oncology medication monitoring system 100 may record some or all of the information relating to the initial contact in a patient interaction database 154 (block 312)”, but does not explicitly teach that the encounter transcript is processed to populate a portion of a medical record associated with a patient encounter. Johnson teaches a system that involves capturing a patient encounter, transcribing the encounter conversation and automatically incorporating the transcription into the patient’s EMR. 





Response to Applicant’s Remarks and Arguments 

101 Rejection
Applicant’s arguments have been fully considered, but are not persuasive. Applicant asserts that the amendment of Claims 1, 8 and 15 places the claim in condition for allowance.  See 101 Rejection section above which has been updated to address the new claim language.  Accordingly, 101 Rejection is maintained.  

103 Rejections
	Applicant’s arguments have been fully considered, but are moot in light of amendment.  Applicant’s amendment to Independent Claims necessitated new reference.  The 103 Rejection is maintained. 


CONCLUSION                                                                                                                                                                                                                                                                                                                                                                                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626